November 9, 1931. The opinion of the Court was delivered by
The appeal here is on the part of the defendant from an order of the late Hon. T.J. Mauldin, Circuit Judge, appointing a receiver for the defendant, a corporation organized under the laws of this State. The matters involved in the appeal relate mainly to questions of fact. *Page 63 
We have examined the record carefully, and have reached the conclusion that the order appealed from was correct. It is unnecessary to go into all the evidentiary matters which caused the Circuit Judge to order the receivership.
The order appealed from is affirmed.
MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.
MR. JUSTICE COTHRAN did not participate.